PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $2,616.50 for reimbursement of tuition for several semesters of study at West Virginia University. Claimant was denied rehabilitation services by respondent in July, 1986. Claimant was diagnosed as having 20/300 vision in the left eye due to amblyopia on June 20, 1986. The Rehabilitation Services Section of the Division of Vocational Rehabilitation, now known as the Division of Rehabilitation Services, a facility of the respondent, determined that claimant was ineligible for services. It was its opinion that claimant had no functional limitations *180as a result of his disability. Claimant filed for an Administrative Review of the ineligibility decision. The initial decision was found to be in error and it was determined that claimant was, in fact, eligible for rehabilitation services under State and Federal Regulations on March 11,1988. The respondent admits the validity and amount of this claim and states that there were sufficient funds expired in the appropriate fiscal year upon which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $2,616.50.